Citation Nr: 0805420	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  05-19 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).   

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel 


INTRODUCTION

The veteran served on active duty from November 1973 to May 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that declined 
to reopen the veteran's claim for service connection for 
PTSD.  


FINDINGS OF FACT

1.  The claim for service connection for PTSD was previously 
denied in a June 1982 RO decision.  The veteran did not 
appeal this decision.  

2.  Evidence received since the last final decision in June 
1982 includes some evidence which is not cumulative or 
redundant, and which raises a reasonable possibility of 
substantiating the claim.
   
3.  The veteran did not serve in combat while on active duty.  

4.  The stressors upon which the diagnosis of PTSD was based 
are uncorroborated.  

5.  The veteran's PTSD first manifested many years after 
service, and that disability is not related to a corroborated 
in-service stressor.  
  




CONCLUSIONS OF LAW

1.  The June 1982 RO decision that denied service connection 
for PTSD is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302, 20.1103 (2007).

2.  New and material evidence has been received to reopen a 
claim for service connection for PTSD.  38 U.S.C.A. §§ 5108, 
7104 (West 2002); 38 C.F.R. § 3.156 (1997).

3.  PTSD was not incurred in or aggravated by the veteran's 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence 

In a June 1982 rating decision, the RO denied the veteran's 
claim for service connection for PTSD.  The RO declined to 
reopen the claim in January 2004.  By a March 2005 statement 
of the case, the RO reopened the claim and denied service 
connection on the merits.  While the RO found that new and 
material evidence had been submitted to reopen the veteran's 
claim for service connection for PTSD, the Board must still 
consider the question of whether new and material evidence 
has been received because it goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim de 
novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In a decision dated in June 1982, the RO denied the veteran's 
claim for service connection for PTSD.  The veteran did not 
appeal this decision.  A finally adjudicated claim is an 
application which has been allowed or disallowed by the 
agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2007).  Thus, 
the June 1982 decision became final because the appellant did 
not file a timely appeal.  

The claim for entitlement to service connection for PTSD may 
be reopened if new and material evidence is submitted.  Manio 
v. Derwinski, 1 Vet. App. 140 (1991).  The veteran filed this 
application to reopen his claim in June 2003.  Under the 
applicable provisions, new evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2007).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).  

The evidence before VA at the time of the prior final denial 
consisted of the veteran's service medical records, the 
veteran's post-service VA medical records, and the veteran's 
statements.  VA found that the veteran had no current 
diagnosis of PTSD, and the claim was denied.   
  
The veteran applied to reopen his claim for service 
connection for PTSD in June 2003.  The Board finds that the 
evidence received since the last final decision was not 
previously submitted to agency decision makers and relates to 
an unestablished fact necessary to substantiate the claim.  

Newly received evidence includes VA medical records showing 
that the veteran received treatment for PTSD.  In particular, 
a July 2005 VA medical report shows that the veteran was 
diagnosed with PTSD because he met the DSM-IV criteria for 
chronic PTSD.  The Board finds that the VA medical records 
are both new and material evidence because the claim was 
previously denied due to the lack of a current diagnosis of 
PTSD.  Justus v. Principi, 3 Vet. App. 510 (1992).  That 
evidence was not previously considered by agency decision 
makers, is not cumulative or redundant, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  New evidence is sufficient to reopen a 
claim if it contributes to a more complete picture of the 
circumstances surrounding the origin of a veteran's 
disability, even where it may not convince the Board to grant 
the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
Thus, the claim for service connection is reopened.  This 
does not mean that service connection is granted.  Rather, 
the merits of the claim for service connection will have to 
be reviewed on a de novo basis, as addressed below.

As the Board has determined that new and material evidence 
has been submitted, it is necessary to consider whether the 
veteran would be prejudiced by the Board proceeding to a 
decision on the merits.  In this case, the statement of the 
case provided the veteran with the laws and regulations 
pertaining to consideration of the claim on the merits.  
Additionally, the Board notes that the discussion in the 
statement of the case essentially considered the veteran's 
claim on the merits.  Also, the veteran has provided 
arguments addressing his claim on the merits.  The Board 
therefore finds that, given that the veteran had adequate 
notice of the applicable regulations, he would not be 
prejudiced by the Board's review of the merits of the claim 
at this time.  Bernard v. Brown, 4 Vet. App. 384 (1993).   

Service Connection 

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131 (West 2002);  38 C.F.R. 
§ 3.303 (2007).  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2007).  Service connection 
may also be granted for a disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2007).    

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247 (1999); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992).  Service connection for certain 
chronic diseases, including psychoses, will be rebuttably 
presumed if they are manifest to a compensable degree within 
one year following active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.   

The determination is based on an analysis of all the evidence 
of record and evaluation of its credibility and probative 
value.  Baldwin v. West, 13 Vet. App. 1 (1999).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).   

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of DSM-IV), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor, and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 4.125 
(2007).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2007); 38 U.S.C.A. § 1154(b) 
(2007).

The provisions of 38 U.S.C.A. § 1154(b) are only applicable 
in cases where a veteran is shown to have actually served in 
combat with the enemy.  For application of 38 U.S.C.A. 
§ 1154(b), it is not sufficient that a veteran be shown to 
have served during a period of war or to have served in a 
theater of combat operations or in a combat zone.  To gain 
the benefit of a relaxed standard for proof of service 
incurrence of an injury or disease, section 1154(b) requires 
that the veteran have actually participated in combat with 
the enemy.  VAOPGCPREC 12-99 (October 18, 1999); 65 Fed. Reg. 
6257(2000).  

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

Because the veteran is alleging physical abuse, the special 
provisions of VA Adjudication Procedure Manual M21-1 (M21-1), 
Part III (Feb. 20, 1996), regarding personal assault must 
also be considered.  The Manual identifies alternative 
sources for developing evidence of personal assault, such as 
private medical records, civilian police reports, reports 
from crisis intervention centers, testimonial statements from 
confidants such as family members, roommates, fellow service 
members, or clergy, and personal diaries or journals.  M21-1, 
Part III, 5.14c(4)(a).  When there is no indication in the 
military record that a personal assault occurred, alternative 
evidence, such as behavior changes that occurred at the time 
of the incident, might still establish that an in-service 
stressor incident occurred.  

Examples of behavior changes that might indicate a stressor 
include (but are not limited to): visits to a medical or 
counseling clinic or dispensary without a specific diagnosis 
or specific ailment; sudden requests that a military 
occupational series or duty assignment be changed without 
other justification; lay statements indicating increased use 
or abuse of leave without apparent reason; changes in 
performance or performance evaluations; lay statements 
describing episodes of depression, panic attacks or anxiety 
with no identifiable reasons for the episodes; increased or 
decreased use of prescription medication; evidence of 
substance abuse; obsessive behavior such as overeating or 
undereating; pregnancy tests around the time of the incident; 
increased interest in tests for HIV or sexually transmitted 
diseases; unexplained economic or social behavior changes; 
treatment for physical injuries around the time of the 
claimed trauma but not reported as a result of the trauma; or 
breakup of a primary relationship.  M21-1, Part III, 5.14c(7) 
(a)-(o).  Subparagraph (9) provides that "[r]ating boards 
may rely on the preponderance of evidence to support their 
conclusions even if the record does not contain direct 
contemporary evidence.  In personal assault claims, secondary 
evidence which documents such behavior changes may require 
interpretation in relationship to the medical diagnosis by a 
VA neuropsychiatric physician."  This approach has been 
codified at 38 C.F.R. § 3.304(f)(3) (2007).  See also Patton 
v. West, 12 Vet. App. 272 (1999); YR v. West, 11 Vet. App. 
393 (1998).  

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  
38 C.F.R. § 3.304(f)(3).  

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); 
Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69 (1993); Hensley v. Brown, 5 Vet. App. 
155 (1993).  In determining whether documents submitted by a 
veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  The Board is not required to 
accept an appellant's uncorroborated account of his active 
service experiences.  Wood v. Derwinski, 1 Vet. App. 190 
(1991). 

The veteran contends that while serving in the Vietnam War in 
Operation Frequent Wind, he was exposed to combat stressors 
that support a PTSD diagnosis.  Alternatively, he alleges 
that he was subject to in-service personal assault from his 
senior drill instructor.  

The record reflects that in July 2005, a VA physician 
evaluated the veteran's psychiatric symptoms and found that 
they met the DSM-IV criteria for PTSD.  As a result of that 
examination, the veteran was diagnosed with PTSD.  
Accordingly, the remaining question before the Board is 
whether the veteran's PTSD diagnosis is based upon a verified 
stressor.   

The veteran's service personnel records reveal that he served 
in the Marines as a field radio operator.  He was stationed 
in Vietnam, and as a result of this service he received the 
National Defense Service Medal and the Armed Forces 
Expeditionary Medal.  The veteran's awards are consistent 
with service in Vietnam during the Vietnam War.  However, 
these awards are not indicative of combat.  

Determinations as to whether a veteran "engaged in combat 
with the enemy," for purposes of 38 U.S.C.A. § 1154(b), are 
made pursuant to a binding opinion by VA's Office of General 
Counsel.  That opinion holds that the phrase "engaged in 
combat with the enemy," for purposes of 38 U.S.C.A. 
§ 1154(b), means that the veteran must have taken part in a 
fight or encounter with a military foe, hostile unit, or 
instrumentality.  It defined "combat" for 38 U.S.C.A. 
§ 1154(b) purposes, as "a fight, encounter, or contest 
between individuals or groups," and "actual fighting 
engagement of military forces."  VAOPGCPREC 12-99 (October 
18, 1999); 65 Fed. Reg. 6257(2000).  

It also determined that veterans who served in a combat area, 
or combat zone, while having service "in a theater of combat 
operations," do not meet the higher standard of actual 
participation in events constituting an actual fight, or 
encounter with a military foe, hostile unit, or 
instrumentality.  The opinion also states that a combat 
determination is made after a review of all the evidence of 
record, including the veteran's particular awards, 
decorations, and military citations.  Finally, the opinion 
held that negative evidence is also to be considered, and the 
absence of any ordinary indicators of combat in the veteran's 
service records may support a reasonable inference that the 
veteran did not engage in combat with the enemy.  VAOPGCPREC 
12-99 (October 18, 1999); 65 Fed. Reg. 6257(2000).  

The veteran contends that his participation in Operation 
Frequent Wind constituted engaging in combat with the enemy.  
He stated that he was part of the 4th Marine Division and was 
assigned to a private merchant ship contracted to the U.S. 
government to assist in the emergency evacuation of Saigon.  
He reported that helicopters would land, and his job was to 
strip them of the machine guns and push the helicopters 
overboard.  The veteran stated that he never actually set 
foot in Vietnam because he remained on ships the entire time.  
He estimated that he was situated five miles offshore and 
could see fire fights that occurred at night on shore.  

The Board finds that the veteran was not "engaged in combat 
with the enemy."  The veteran helped evacuate refugees and 
observed fire fights from a safe distance, but he did not 
personally participate in any actual "fight or encounter" 
between "individuals or groups."  Thus, the veteran's 
contentions do not meet the definition set forth in 
VAOPGCPREC 12-99 for a combat determination under 38 U.S.C.A. 
§ 1154(b).  Additionally, the Board has reviewed the record, 
including the veteran's service medical and personnel 
records, and there is no evidence of combat duty in those 
records.  The Board concludes that the evidence is against a 
finding that the veteran engaged in combat with the enemy 
during service.

Because the veteran did not engage in combat, his alleged 
stressors must be corroborated by supporting evidence.  The 
veteran contends that his experiences helping to evacuate the 
refugees in Saigon were stressful, but he did not provide any 
specific dates or details of stressful incidents.  The Board 
therefore does not have information specific enough to verify 
any stressors related to the veteran's participation in 
Operation Frequent Wind.     

The veteran also alleges that he was beaten by his senior 
drill instructor during service.  The Board notes that in 
March 2005, the RO notified and requested from the veteran 
the types of evidence described in M21-1 and 38 C.F.R. § 
3.304(f)(3).  In reply, the veteran has submitted statements 
regarding the stresses of service, but did not submit any 
other additional evidence.  The Board therefore has relied on 
the available evidence in determining if the alleged stressor 
can be corroborated.   

The Board is indeed very mindful of the fact that veterans 
claiming service connection for disability due to in-service 
personal assault face unique problems documenting their 
claims.  Since assault is an extremely personal and sensitive 
issue, many incidents of personal assault are not officially 
reported, and victims of this type of in-service trauma may 
find it difficult to produce evidence to support the 
occurrence of the stressor.    

The veteran reported that because he was overweight, his 
senior drill instructor would kick him in the stomach while 
the veteran attempted to do pull-ups.  He also stated that 
because his shoelaces were improperly laced, his drill 
instructor had the veteran and his fellow recruits lie on 
their backs while he jumped on their stomachs.  The veteran 
additionally reported that he did not mark the assigned 
number on his socks, and his drill instructor beat him so 
badly for this that he broke the sutures from a hernia 
operation that the veteran had undergone prior to enlistment.  
The veteran stated that he had to have reconstructive surgery 
as a result of that beating.  He reported that later on 
during his period of active duty, he learned that his former 
senior drill instructor was removed from his platoon due to 
his brutality of other recruits.   

The veteran's service medical and personnel records are 
negative for any record of personal assault incidents.  A 
March 1977 medical record showed that the veteran most likely 
had loosened a stitch or suture from his hernia operation and 
was treated for irritation of the inguinal nerve.  However, 
the medical report did not show that the loosened stitch was 
the result of a personal assault.  There is also no evidence 
that the veteran underwent any reconstructive surgery due any 
beating received from his senior drill instructor.  The 
veteran's March 1977 separation examination showed no 
psychiatric abnormalities, and he made no complaints 
regarding psychiatric problems.  

Post-service VA and private medical records dated from May 
1995 to July 2005 show that the veteran received intermittent 
treatment for PTSD beginning in October 2003.  The post-
service medical records are negative for any evidence that 
the veteran sustained personal assaults during service.  

Furthermore, the Board finds that the record does not contain 
evidence from sources other than the veteran's service 
records that corroborate his account of the stressor 
incidents.  The Board has examined the record and finds no 
evidence from law enforcement authorities, mental health 
counseling centers, hospitals, or physicians; or statements 
from family members, roommates, fellow service members, or 
clergy.  Furthermore, there is no evidence of record of 
behavior changes following the claimed assault such as 
requests for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  The veteran has been advised that he may 
submit these types of evidence and no such evidence has been 
submitted.    

While the veteran alleges that his current PTSD is related to 
his service, there are no records which reflect treatment for 
PTSD dated prior to October 2003, approximately 26 years 
after separation from service.  Accordingly, entitlement to 
service connection for a psychosis on a presumptive basis is 
not warranted because no disorder was shown within the 
applicable presumptive period following his separation from 
service.  38 C.F.R. § 3.309.  Additionally, in view of the 
lengthy period without treatment, there is no evidence of a 
continuity of symptomatology, and this weighs heavily against 
the claim.  Maxson v. Gober, 230 F. 3d 1330 (Fed. Cir. 2000).  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
The Board does not dispute that the veteran has been 
diagnosed with PTSD.  However, in this case, there is no 
probative evidence establishing a medical nexus any 
corroborated inservice stressor and the veteran's PTSD, nor 
is there sufficient evidence to support a finding in favor of 
the veteran's assertion that he was personally assaulted by 
his drill instructor.  

The Board has considered the veteran's claim that he has PTSD 
related to his service.  However, as a layperson, the veteran 
is not competent to give a medical opinion on diagnosis, 
causation, or aggravation of a medical condition.  Bostain v. 
West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 
(Fed. Cir. 1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Board acknowledges that the veteran is 
competent to give evidence about what he experienced.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must 
be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  

The Board concludes that PTSD was not incurred in or 
aggravated by service.  As the preponderance of the evidence 
is against the claim for service connection, the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in July 2003 and March 2006 
and a rating decision in January 2004.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the March 2005 statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has not obtained a medical examination in 
relation to this claim because there is no competent evidence 
that the appellant's diagnosed disorder is the result of any 
event, injury, or disease in service.  38 C.F.R. 
§ 3.159(c)(4) (2007).  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.  









ORDER

New and material evidence has been received to reopen the 
claim for service connection for PTSD.  

Service connection for PTSD is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


